


Exhibit 10.30

 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

GRAPHIC [g48512kgi001.jpg]

 

INFORMATION TECHNOLOGY SERVICES AGREEMENT

 

This Information Technology Services Agreement (“Agreement”) is effective as of
November 30, 2011 (“Effective Date”) and is by and between Fidelity Information
Services, LLC, an Arkansas limited liability company located at 601 Riverside
Avenue, Jacksonville, Florida 32204 (together with its subsidiaries and
affiliates, “FIS”), and First Midwest Bank located at One Pierce Place, Itasca,
IL 60143 (“Client”).

 

1.     General Terms and Addenda. The Agreement is comprised of the attached
General Terms and Conditions (“General Terms”), the Addenda listed below (each
an “Addendum”), and any schedules, exhibits, and pricing attachments attached
thereto:

 

GENERAL TERMS AND CONDITIONS
ITEM PROCESSING SERVICES ADDENDUM
PRINT MAIL AND MESSAGING SERVICES ADDENDUM
SENDPOINT BRANCH CHECK CAPTURE SERVICES ADDENDUM

 

2.     Commencement Date for Existing Services and Software. The Commencement
Date of a Service or Software already in use by Client as of the Effective Date
shall be November 30, 2011. The Commencement Date of a Service or Software not
already in use by Client as of the Effective Date shall be as set forth in
Section 2.1.1 of the General Terms or in the case of Software, Section 3.1 of
the Software License and Maintenance Addendum.

 

3.     Term. The Agreement shall remain in effect until the date on which FIS is
no longer obligated to provide any Service or Software under any Addendum. Each
Service shall have an initial term of Five (5) Years following the Commencement
Date thereof (the “Initial Term”). Upon expiration of the Initial Term, the
Service shall automatically be renewed for successive Five (5) Year terms (each,
a “Renewal Term”) unless terminated by either party in writing at least one
hundred eighty (180) days prior to the expiration of the Initial Term or of the
then current Renewal Term.

 

4.     Additional Service. Additional Services or Software may be added from
time to time by amending this Agreement, including agreeing to additional
Addenda, in accordance with the General Terms.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized officers or
representatives to execute and deliver this Agreement as a legally binding
obligation of such party.

 

FIRST MIDWEST BANK

 

FIDELITY INFORMATION SERVICES, LLC

 

 

On behalf of itself and the subsidiaries and affiliates

 

 

specified in any Addenda hereto

 

 

 

/s/ KENT S. BELASCO

 

/s/ VALERIE SANDERS

Signature

 

Signature

Kent S. Belasco

 

Valerie Sanders

Name (printed)

 

Name (printed)

Chief Information and Operations Officer _

 

Contract Manager

Title

 

Title

12/23/11

 

12/29/11

Date Signed

 

Date Signed

 

 

 

FIS Payment Account Number

 

 

 

 

 

Transit and Routing Number of FIS Payment Account

 

 

 

1

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

GENERAL TERMS AND CONDITIONS

 

1.     Introduction. These general terms and conditions (“General Terms”)
together with each Addendum, now or hereafter agreed to by the parties, are a
part of the Information Technology Services Agreement (collectively, the
“Agreement”) between First Midwest Bank of Itasca, IL (“Client”) and Fidelity
Information Services, LLC (together with its subsidiaries and Affiliates,
“FIS”). The pricing attachment(s) related to each Addendum are incorporated into
and made a part of such Addendum. “Affiliate” means, with respect to a party,
any entity which directly or indirectly, through one or more intermediaries, is
controlled by, or is under common control with such party.

 

2.     Services. If an Addendum describes the provision of a service (“Service”)
by FIS, the following subsections apply:

 

2.1   Commencement.

 

2.1.1    Unless otherwise set forth in the applicable Addendum, the
“Commencement Date” of a Service not in effect as of the Effective Date is the
earlier of: (i) the date the Service is first installed and available for
Client’s use in production; (ii) Client’s first production use of the Service;
or (iii) the commencement date agreed upon by the parties in writing. In the
event that the parties are unable after a reasonable period of time to reach
mutually agreement upon a Commencement Date, the Commencement Date shall be
deemed to be the three (3) month anniversary of the Effective Date. If
commencement of a Service is delayed for more than ninety (90) days after the
agreed upon Commencement Date and such delay is not due to FIS’s failure to meet
its obligations hereunder, FIS may suspend delivery of the Service and Client
shall pay any one-time fees and minimum fees through the balance of the term of
the Addendum. Upon the request of either party, the Commencement Date may be
rescheduled to a new date that is mutually agreed upon in writing by both
parties.

 

2.1.2    Each party shall dedicate sufficient resources, including the
assignment of adequate personnel, to commence the Service (or Software, as
applicable) as soon as practical following the Effective Date.

 

2.1.3    FIS may postpone implementation of the Service if Client fails to
timely provide required information or a circumstance arises that might
jeopardize timely processing of transactions for other clients of FIS.

 

2.2   Exclusivity. Client agrees that FIS shall be Client’s sole and exclusive
provider of each Service. If Client or any Affiliate of Client acquires any
entity or accounts (collectively, “Acquired Accounts”) that require a service
that is substantially similar to a Service provided under an Addendum (“Similar
Service”), such Accounts shall become subject to the terms of the applicable
Addendum in accordance with the following:

 

(i)    If FIS is already providing the Similar Service for the Acquired
Accounts, it shall continue to do so pursuant to the pre-existing service
agreement through the expiration of its then-current term. Upon expiration of
the pre-existing agreement, the Acquired Accounts shall be processed in
accordance with the terms of the Addendum. FIS shall not include volumes from
the Acquired Accounts in any volume-based pricing under an Addendum until the
pre-existing agreement terminates.

 

(ii)   If a third party is providing the Similar Service for the Acquired
Accounts, the parties shall use reasonable efforts to convert the Acquired
Accounts to the Service within six (6) months after the acquisition or, if the
Acquired Accounts are subject to a pre-existing processing agreement between
Client and such third party, upon the expiration of the then-remaining term of
that pre-existing agreement.

 

(iii)  Client shall pay FIS to perform the conversion at FIS’s then current
rates plus related material charges.

 

2.3   FIS Responsibilities.

 

2.3.1        If Client pays all applicable fees when due, FIS shall provide (i)
Client and Client’s customers (“Customers”) with access to and use of the
Service and Software in accordance with these General Terms, the applicable
Addenda, and FIS’s then current standard user operating instructions and
requirements made available to Client from time to time (“Specifications”), and
(ii) Client with standard reporting, if any, associated with use of the Service
or Software. FIS shall perform the Service and provide Software in compliance
with all Laws applicable to FIS as a third party provider of that Service. “Law”
means any law, rule, regulation, ordinance, code or order to which a party may
be subject or under which a party may exercise rights.

 

2.3.2        FIS shall perform an on-going review of federal Laws applicable to
the provision of the Services and Software. FIS shall maintain the features and
functions for the Services and Software in accordance with all federal Laws
applicable to such features and functions, including new or amended federal Laws
(as applicable and necessary to support compliance obligations), in a non-custom
environment. In addition, FIS shall, at Client’s request, work with Client

 

1

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

in developing and implementing a suitable and commercially reasonable procedure
or direction to enable Client to comply with state and local Laws applicable to
the Services and Software being provided to Client, and, to the extent
commercially possible, modify the manner in which FIS provides the Service prior
to the regulatory deadline for such compliance. Any modification in a Service or
Software necessitated by such a change in state or local Laws shall be paid for
by Client.

 

2.4   Client Responsibilities.

 

2.4.1        Client shall: (i) provide Customer information to FIS in accordance
with the Specifications; (ii) except to the extent due to FIS’s material breach
of the Agreement, assume all risk and liability associated with transactions,
including any risk of counterfeit, charged-back or fraudulent transactions;
(iii) use each Service in accordance with the Specifications; (iv) timely
deliver any Data (defined below) or other information necessary for the
provision of the Service in an electronic form and format approved by FIS; (v)
be solely responsible for timely procuring any information or cooperation
required from its Customers and suppliers or other third party in order to
commence the Service; (vi) have sole responsibility for verifying the accuracy,
completeness or authenticity of any Data furnished by Client or a third party;
(vii) be solely responsible for training its employees and representatives to
comply with all Laws applicable to Client and the procedures set forth in the
Specifications or any manual or other literature provided to Client by FIS;
(viii) comply with all Laws applicable to Client’s business and its use of a
Service, including but not limited to those Laws relating to usury,
truth-in-lending, fair credit reporting, equal credit opportunity, automated
clearing house transfers, networks associations, electronic funds transfer,
privacy and direct marketing, regardless of whether Client uses any forms or
other Materials supplied by FIS; and (ix) be responsible for providing FIS with
notice of any changes in state or local Law that impact Client’s use of the
Service.

 

2.4.2        Client shall be responsible for monitoring and interpreting (and
for complying with, to the extent such compliance requires no action by FIS),
the applicable Laws pertaining to Client’s business (“Legal Requirements”).
Based on Client’s instructions, FIS shall implement the processing parameter
settings, features and options (collectively, the “Parameters”) within FIS’s
Services and systems that shall apply to Client, subject to the change request
process in place between FIS and Client to establish requirements, development
arrangements and deployment timelines. Client shall be responsible for
determining that such selections are consistent with the Legal Requirements and
with the terms and conditions of any agreements between Client and its
Customers. In making such determinations, Client may rely upon the written
descriptions of such Parameters contained in the Specifications. FIS shall
perform the Services in accordance with the Parameters.

 

2.4.3        If a Service contemplates that FIS will be clearing or settling
transactions and/or processing payments, then FIS, in its sole discretion, may
require Client to establish and maintain a clearing or settlement account
(“Settlement Account”) with a minimum balance determined by FIS. Client shall
maintain sufficient funds in the Settlement Account to cover any amounts
required to facilitate the orderly processing and settlement of transactions,
and is solely responsible for properly applying all credits and debits made to
the Settlement Account. Client shall notify FIS in writing of any change in
Settlement Account information within three (3) business days of occurrence.

 

2.5   Data.

 

2.5.1        Client shall be solely responsible for the transmission of any
information, data, records or documents (collectively, “Data”) necessary for FIS
to perform a Service at Client’s expense, and shall bear any risk of loss
resulting from that transmission until FIS confirms receipt. FIS shall bear the
risk of loss resulting from Data transmitted to Client until Client confirms
receipt. If Client directs FIS to disclose Data to a third party, Client shall
provide FIS with written authorization to do so and bear any risk of loss or
liability associated with that disclosure. In addition, FIS shall be held
harmless from any claim resulting from the third party’s use of that Data, and
may, in its discretion, require the third party to enter into a written
agreement with FIS governing disclosure of that Data.

 

2.5.2        FIS shall not be responsible for the accuracy, completeness or
authenticity of any Data furnished by Client or a third party, and shall have no
obligation to audit, check or verify that Data. If any Data submitted by Client
or a third party to FIS is incorrect, incomplete or not in the required format,
FIS may require Client to resubmit the Data or FIS may correct the Data and bill
Client its then current rates for performing those corrections. FIS shall
attempt to notify Client prior to Client incurring such expense.

 

2.5.3        Client shall maintain a copy of all Data submitted to FIS (whether
directly or through a third party) to permit reconstruction if ever required.
Client assumes all risk and expense associated with Data reconstruction, except
for those expenses incurred as a direct consequence of FIS’s breach of the
Agreement. If Data reconstruction is ever required, the parties shall mutually
agree on a schedule for that reconstruction.

 

2

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

2.6   Disaster Recovery. In accordance with FFIEC business continuity
guidelines, FIS has put in place a disaster recovery plan designed to minimize
the risks associated with a disaster affecting FIS’s ability to provide the
Services under the Agreement. FIS’s recovery time objective (RTO) under such
plan is as set forth in the continuity program summary document made available
to Client. FIS will maintain adequate backup procedures in order to recover
Client’s Data to the point of the last available good backup, with a recovery
point objective (RPO) as set forth in the continuity program summary document
made available to Client. FIS will test its disaster recovery plan annually.
Upon request, FIS will provide a summary of its disaster recovery plan and test
results, excluding any proprietary information or NPI. Client authorizes FIS to
provide Client’s Data to external suppliers in order to test and prepare for
disaster recovery, as well as provide replacement services in the event of a
disaster. Client is responsible for adopting a disaster recovery plan relating
to disasters affecting Client’s facilities and for securing business
interruption insurance or other insurance necessary for Client’s protection.

 

2.7   Changes to Services. FIS may change any features, functions, brand, third
party provider, or attributes of a Service, or any element of its systems or
processes, from time to time, provided that such changes do not have a material
adverse impact on the performance or cost of the Service. Client shall not rely
on identification of specific brands associated with or names of third party
providers of a Service as an obligation of FIS to use any particular brand or
third party provider. If Client requests a change to a Service, the parties
shall negotiate the terms for such change, which terms will be set forth in a
mutually agreed upon statement of work (“SOW”).

 

2.8   Transition Assistance. Upon termination of the Agreement or an Addendum,
FIS shall cooperate in the transition of the Services to Client or a replacement
service provider and, if requested by Client, perform ancillary services for
additional fees. However, no master files, transaction data, test data, record
layouts or other similar information shall be provided by FIS until: (i) Client
and, if applicable, the replacement service provider, have executed FIS’s
deconversion confidentiality agreement; (ii) Client has fully paid all
outstanding amounts; (iii) Client has completely prepaid FIS’s fees for
deconversion assistance; and (iv) the parties mutually agree on a date for
deconversion that is at least one hundred eighty (180) days following FIS’s
receipt of Client’s notice of deconversion. If the one hundred eighty (180) day
period ends between the third week of November and the third week of January,
the time period for completing deconversion may be extended until the first week
of February. In addition, upon termination of the Agreement, FIS may, at
Client’s request and expense, continue to provide the corresponding Service(s)
until the deconversion is completed, provided the parties agree to such
continuation in writing.

 

2.9   Problem Reporting and Resolution. Client shall timely report any problems
encountered with the Service. FIS shall provide a toll-free telephone number for
problem reporting. FIS shall promptly respond to each reported problem based on
its severity, the impact on Client’s operations and the effect on the Service.
FIS shall use reasonable commercial efforts to either resolve each problem or
provide Client with information to enable Client’s personnel to resolve it.

 

3.     Third Party Services. If an Addendum describes the provision of a product
or service provided by a third party, whether such product or service is
requested or required by Client or is otherwise specified in the Addendum as a
service or product that is provided by a third party (“Third Party Service”),
the following subsections also apply:

 

3.1   Client acknowledges that FIS is not the provider of any Third Party
Service, and Client shall, if required by FIS, enter into a separate agreement
for the Third Party Service directly with the applicable provider. FIS makes no
warranties or representations of any kind regarding the correctness, accuracy,
completeness, merchantability or fitness of any Third Party Service or any
associated data, information or system. FIS will pass through to Client end-user
warranties to the extent received by FIS from Third Party Service providers.

 

3.2   If a Third Party Service is terminated prior to the end of its term either
(i) by Client or by FIS at Client’s request, or (ii) as a result of Client’s
action or inaction, Client shall pay FIS, in addition to any other amounts owed,
an amount equal to any termination costs and fees incurred or owing by FIS as a
result of such termination. Client shall not be entitled to a refund of any
pre-paid amounts.

 

4.     Use of Service, Software, and Third Party Service. Except as otherwise
permitted in the Agreement or in writing by FIS, Client agrees to use a Service,
Third Party Service and/or Software only for its own internal business purposes
to service its U.S.-based accounts for its Customers and will not sell or
otherwise provide, directly or indirectly, any of the Service, Third Party
Service, Software or any portion thereof to any third party. Client agrees that
FIS may use all suggestions for improvement and comments regarding the Service,
Third Party Service, or Software that are furnished by Client to FIS in
connection with the Agreement, without accounting or reservation. Except as
otherwise may be set forth herein or in writing between the parties, Client
shall be responsible for handling all Customer inquiries relating to a Service
or Third Party Service. The term “Software” as used in these General Terms
means, individually or collectively, any software and/or interfaces licensed to
Client by FIS or its Affiliates pursuant to a Software License and Maintenance
Addendum to the Agreement.

 

3

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

5.     Materials. As a convenience, FIS may provide Client with sample forms,
procedures, scripts, marketing materials or other similar information
(collectively, “Materials”). Client shall have a license to use Materials, if
any, solely in connection with its use of the Services, Software, or
Deliverables during the term of the related Addendum and solely in a manner that
is consistent with the Specifications. Client’s license to use the Materials
shall expire immediately upon termination of the Agreement or the related
Addendum. Client is responsible for its use of Materials and bears sole
liability for any such use.

 

6.     Training. Except as may be provided otherwise in the applicable Addendum,
FIS will provide its standard initial train-the-trainer training regarding the
use and operation of the Service, Third Party Service or Software to Client by
web-based training or in person at an FIS training location (in which case,
travel would be at Client’s expense) at FIS’s then current rates and on a
mutually agreed date and time. Following such initial training, Client is
responsible for its trainer(s) training Client’s employees on the use and
operation of the Service, Third Party Service or Software. Additional training
may be provided by FIS upon Client’s request, including onsite training at
Client’s location, as mutually agreed to by the parties regarding topics,
duration and fees and expenses.

 

7.     Fees and Other Charges.

 

7.1   Client shall pay all fees and charges set forth in the pricing
attachment(s) to an Addendum. Fifty percent (50%) of the one-time fees shall be
paid upon execution of the Agreement (or the applicable Amendment), and the
remaining fifty percent (50%) shall be paid upon the applicable Commencement
Date, unless otherwise set forth in an Addendum. Recurring fees shall be paid
beginning on the Commencement Date; provided, however that, notwithstanding
anything to the contrary in Section 18.6 below, for any Service and/or Software
in use by Client as of the Effective Date, Client shall continue to pay the
recurring fees applicable to such Services and/or Software under Client’s prior
agreement with FIS for such Services and/or Software up to the Commencement
Date. FIS may increase any pass-through fees (including, without limitation,
postage, supplies, courier, data transmission, and telecommunications expenses)
outside of its control as its cost for such items increases. FIS may adjust
recurring fees annually by an amount not exceeding, in aggregate effect, the
percentage change in the U.S. Employment Cost Index (“ECI”) — Civilian: All
Workers total compensation, calculated by averaging the annual percentage change
reported for the four fiscal quarters immediately preceding each anniversary of
the Effective Date, as published by the U.S. Bureau of Labor Statistics
(www.bls.gov). These adjustments will be effective for each product or service
on the first day of the calendar month of each anniversary of the Effective Date
of the addendum, schedule or agreement that relates to the product or service.
If the ECI is unavailable or materially changes in content and scope, then FIS
may in good faith select another U.S. Government index as a substitute in order
to obtain substantially the same result. Fees, costs and expenses owed by Client
are exclusive of charges for materials, work, hardware, software or travel not
otherwise detailed in an Addendum, SOW, or pricing attachment. Travel time, if
required, will be charged at FIS’s standard hourly rates, but will not exceed
eight (8) hours per day per resource.

 

7.2   FIS shall electronically debit the account specified in the Agreement
(“FIS Payment Account”) to settle: (i) any fees, charges or other amounts owed
to FIS by Client; (ii) third party fees, charges, fines, or assessments
(including, but not limited to, interchange fees or other payment system or
network fees or charges); and (iii) any payments or deposits received from or on
behalf of Client. Client shall maintain sufficient funds in the FIS Payment
Account to cover any amounts owed to FIS, and is solely responsible for properly
applying all credits and debits made to the FIS Payment Account by FIS. Client
shall notify FIS in writing of any change in FIS Payment Account information
within three (3) business days of occurrence. In the event FIS does not collect
amounts owed from the FIS Payment Account, Client must pay such amounts within
thirty (30) days of the invoice date, together with a twenty-five dollar
($25.00) non-ACH processing fee. For any amount not paid within thirty (30) days
after its due date, Client shall pay a late fee equal to the lesser of one and
one-half percent (1½%) per month of the unpaid amount or the maximum interest
rate allowed by law.

 

7.3   In the event of over-billing, FIS will correct the error by credit to
Client. If Client was under-billed, FIS will add the under-billed amount to a
future invoice. FIS may utilize any amounts owed to Client under the Agreement
to pay or reimburse FIS for amounts owed by Client.

 

7.4   All charges and fees to be paid by Client under the Agreement are
exclusive of any applicable withholding, sales, use, excise, value added or
other taxes. Any such taxes for which FIS is legally or contractually reasonable
to collect from Client shall be billed by FIS and paid by Client. Client agrees
to reimburse or indemnify FIS for any taxes, penalties and interest assessed by
any taxing authority arising out of the Agreement. FIS shall pay and hold Client
harmless for any taxes on FIS property, income or payroll. Client agrees to hold
FIS harmless for any sales, use, excise, value added or other taxes assessed by
a taxing authority arising out of the Agreement. In the event of any assessment
by a taxing authority, both parties agree to cooperate with each other to
resolve issues in order to minimize such assessment.

 

4

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

8.     Intellectual Property.

 

8.1   Client is not acquiring a copyright, patent or other intellectual property
right in any Service, Third Party Service, Software, Deliverable, Specifications
or Materials, or in any data, modifications, customizations, enhancements,
changes or work product related thereto. “Deliverable” means any work product or
other item (whether tangible or intangible) created by FIS or provided by FIS to
Client pursuant to the Services, Third Party Services, or Software, and which
may be described more particularly in an Addendum, SOW, or other document signed
by the parties.

 

8.2   Any intellectual property rights that existed prior to the Effective Date
of an Addendum shall belong solely to the party owning them at that time.
Neither party shall be entitled to any copyright, trademark, trade name, trade
secret or patent of the other party.

 

8.3   Client shall not alter, obscure or revise any proprietary, restrictive,
trademark or copyright notice included with, affixed to, or displayed in, on or
by a Service, Third Party Service, Software, Deliverable or Specifications.

 

9.     Confidentiality.

 

9.1   Each party shall treat information received from the other that is
designated as “confidential” at or prior to disclosure (“Confidential
Information”) as strictly confidential. FIS designates the Services, Third Party
Services, Software, Deliverables, Specifications and the terms of the Agreement,
and all information related to the foregoing, as it’s Confidential Information.
Client designates Customer information that qualifies as “Non-public Personal
Information” under the Gramm-Leach-Bliley Act of 1999 or its state law
equivalents (“NPI”) ) as its Confidential Information.

 

9.2   Each party shall: (i) restrict disclosure of the other party’s
Confidential Information to employees, agents and Affiliates solely on a “need
to know” basis in accordance with the Agreement; provided, however, that FIS may
use, disclose, and archive Data including, without limitation, Client’s
Confidential Information, provided that FIS shall first aggregate all such Data
and remove any NPI prior to any disclosure to third-parties not bound by the
confidentiality provisions of the Agreement; (ii) advise its employees and
agents of their confidentiality obligations; (iii) require agents to protect and
restrict the use of the other party’s Confidential Information; (iv) use the
same degree of care to protect the other party’s Confidential Information as it
uses to safeguard its own Confidential Information of similar importance, but in
no event less than a reasonable degree of care; (v) establish procedural,
physical and electronic safeguards, designed to meet the objectives of the FFIEC
Interagency Guidelines, to prevent the compromise or unauthorized disclosure of
Confidential Information. Client shall notify FIS of any breach of FIS’
Confidential Information as soon as possible following determination of such
breach. FIS shall notify Client of any breach of NPI as soon as possible
following determination of such breach, and shall comply with all federal and
state laws regarding NPI that are applicable to it as a third party processor.

 

9.3   Confidential Information shall remain the property of the party from or
through whom it was provided. Except for NPI, neither party shall be obligated
to preserve the confidentiality of any information that: (i) was previously
known; (ii) is a matter of public knowledge; (iii) was or is independently
developed; (iv) is released for disclosure with written consent; or (v) is
received from a third party to whom it was disclosed without restriction.
Disclosure of Confidential Information shall be permitted if it is: (a) required
by law; (b) in connection with the tax treatment or tax structure of the
Agreement; or (c) in response to a valid order of a U.S. court or other
governmental body, provided the owner receives written notice and is afforded a
reasonable opportunity to obtain a protective order. Upon termination of an
Addendum, each party shall, except as otherwise set forth in Section 9.2(i)
above, destroy the other party’s Confidential Information relating to that
Addendum in a manner designed to preserve its confidentiality, or, at the other
party’s written request and expense, return it to the disclosing party. Upon
termination of the Agreement, each party shall destroy any remaining
Confidential Information of the other party in the same manner or, if so
requested, return it to the disclosing party at its expense.

 

9.4   Client shall not file the Agreement (including any Addendum, schedule,
supplement or attachment), or any future amendment or supplement hereto, with
the US. Securities and Exchange Commission (the “SEC”) unless such filing is
required under Item 601 of Regulation S-K. In the event that Client determines
that the Agreement (or amendment or supplement) must be filed with the SEC under
Regulation S-K, Client shall take all actions necessary to obtain confidential
treatment of all Addenda, schedules, supplements and attachments (including all
pricing attachments) and to the extent possible, the Agreement, in accordance
with Rule 406 under the Securities Act of 1933. Specifically, and without
limitation, Client shall omit all Addenda, schedules, supplements and
attachments (including all pricing attachments) from the material filed with the
SEC and, in lieu thereof, shall indicate in the material filed that the
Confidential Information has been so omitted and filed separately with the SEC.
Client shall file the all Addenda, schedules, supplements and attachments
(including all pricing attachments) so as to maintain the confidentiality of the
documents, and shall file an application making an objection to the disclosure
of these materials. If the SEC denies the application, Client will seek review
of the decision under Rule 431.

 

5

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

10.   Indemnification.

 

10.1     Client shall defend FIS and its officers, employees, directors, agents
and shareholders, in their individual capacities or otherwise, from and against
any and all Claims (as defined in this Section 10.1) asserted by a third party
(other than an Affiliate of FIS) against FIS, and shall indemnify and hold
harmless FIS from and against any damages, costs, and expenses of such third
party awarded against FIS by a final court judgment or an agreement settling
such Claims in accordance with this Section 10.1. As used in this Section 10.1,
the term “Claim” means any action, litigation, or claim by a third party
alleging or based on: (i) any personal injury or property damage caused by
Client’s gross negligence or willful misconduct in connection with this
Agreement; (ii) Client’s misuse of a Service, Materials, Third Party Service,
Software, Specifications or Deliverables; (iii) inaccurate or incomplete Data
provided by or on behalf of Client; (iv) Client’s use of a Service, Third Party
Service, Software and/or Deliverable with computer programs or services owned,
licensed or provided by someone other than FIS; (v) Client’s failure to comply
with Laws; (vi) Client’s failure to comply with the terms of any Third Party
Service agreement; (vii) any claim of libel, violation of privacy rights, unfair
competition or infringement of patents, trademarks, copyrights or other
intellectual property caused by Client or a Customer; (viii) any circumstance,
event or activity set forth in any of the Subsections 10.2 (a) — (e); or (ix)
any Customer claim, action or suit.

 

10.2     FIS shall defend Client and its officers, employees, directors, agents
and shareholders, in their individual capacities or otherwise, from and against
any and all Claims (as defined in this Section 10.2) asserted by a third party
(other than an Affiliate of Client) against Client, and shall indemnify and hold
harmless Client from and against any damages, costs, and expenses of such third
party awarded against Client by a final court judgment or an agreement settling
such Claims in accordance with this Section 10.2. As used in this Section 10.2,
the term “Claim” means any action, litigation, or claim by a third party
alleging (i) personal injury or property damage caused by FIS’s gross negligence
or willful misconduct in connection with this Agreement; (ii) FIS’s failure to
comply with all federal laws, rules and regulations applicable to FIS as a
provider of a Service; or (iii) that a Service, Software, or Deliverable
infringes an effective U.S. Patent or a registered trademark or copyright;
provided, however, that FIS shall not be liable for (and Client shall indemnify
FIS against) any infringement or alleged infringement that results, in whole or
in part, from: (a) use of a Service, Software or Deliverable in a manner or for
a purpose not specifically described in the Agreement (including the Addenda) or
Specifications; (b) use of a Service, Software or Deliverable in combination
with computer programs, processes, hardware, software, data, systems, or
services owned, licensed or provided by someone other than FIS; (c) Client’s
products or services; (d) modification, change, amendment, customization, or
adaptation of any Service, Software, or Deliverable not made wholly by FIS; or
(e) Client’s failure to implement corrections or changes provided by FIS. If a
claim of infringement has been asserted, or in FIS’s opinion is about or likely
to be asserted, FIS may, at its option either: (1) procure for Client the right
to continue using the Service, Software or Deliverable; (2) replace or modify
the Service, Software, or Deliverable so that it becomes non-infringing; (3)
terminate the applicable Addendum or SOW and refund all pre-paid fees covering
future use of the Service, Software or Deliverable; or (4) defend the action on
Client’s behalf and pay any associated costs or damages.

 

10.3     The obligation to indemnify under this Section 10 is contingent upon:
(i) the indemnified party’s promptly notifying the indemnifying party in writing
of any claim subject to such indemnity obligation; (ii) the indemnifying party’s
having sole control over the defense and settlement of the claim; (iii) the
indemnified party’s reasonably cooperating during defense and settlement
efforts; (iv) the claim’s not arising, in whole or in part, out of the action or
inaction of the indemnified party; and (v) the indemnified party’s not making
any admission, concession, consent judgment, default judgment or settlement of
the claim or any part thereof.

 

11.   Limitation of Liability and Disclaimer of Warranties and Certain Losses.

 

11.1     Limitation of Liability. FIS’S TOTAL LIABILITY FOR A SERVICE IS LIMITED
IN ALL CASES AND IN THE AGGREGATE TO THE AMOUNT OF FEES ACTUALLY PAID BY CLIENT
FOR THE CORRESPONDING SERVICE DURING THE SIX (6) MONTHS PRECEDING THE DATE OF
THE EVENT THAT IS THE BASIS FOR THE FIRST CLAIM. NOTWITHSTANDING THE FOREGOING,
FIS SHALL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
DELAY OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING BUT NOT LIMITED TO, DAMAGES FOR
LOSS OF BUSINESS PROFITS OR REVENUE, BUSINESS INTERRUPTION, LOSS OF INFORMATION,
OR OTHER PECUNIARY LOSS), EVEN IF FIS WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.

 

11.2     Disclaimer of Liability for Certain Losses. Notwithstanding anything to
the contrary contained in Section 11.1 above, under no circumstances shall FIS
be liable for any losses, claims, demands, penalties, actions, causes of action,
suits, obligations, liabilities, damages, delays, costs or expenses, including
reasonable attorney’s fees (collectively, “Losses”) caused, directly or
indirectly, in whole or in part, by: (i) Client; (ii) a third party, other than
FIS’s authorized agents; (iii) use of attachments, features, or devices not
authorized by the Specifications; (iv) improper or

 

6

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

inadequate conditions at a non-FIS site; (v) improper or incomplete installation
not caused by FIS or its authorized agents; (vi) equipment changes,
reconfigurations, upgrades or relocations performed by one other than FIS or its
authorized agents; (vii) abuse, misuse, alteration or use that is inconsistent
with the terms of the Agreement or Specifications; (viii) incorrect or
incomplete Data supplied by Client or its agents; (ix) software, hardware or
systems not supplied by FIS; (x) a Force Majeure Event; or (xi) a failure that
is not directly attributable to FIS or under FIS’s direct control. In the event
of any error by FIS in processing any Data or preparing any report or file
hereunder, FIS’s sole obligation shall be to correct the error by reprocessing
the affected Data or preparing and issuing a new file or report at no additional
cost to Client; provided, however, FIS’s obligation herein is contingent upon
Client notifying FIS of the error within two (2) business days or two
(2) processing cycles after Clent receives the improperly processed Data, report
or file.

 

11.3     Disclaimer of Warranties. EXCEPT AS EXPRESSLY PROVIDED IN THESE GENERAL
TERMS OR AN ADDENDUM, FIS DISCLAIMS ANY AND ALL OTHER WARRANTIES, CONDITIONS, OR
REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE
SERVICES, THIRD PARTY SERVICES, SOFTWARE, DELIVERABLES, EQUIPMENT, AND MATERIALS
PROVIDED UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS OR SUITABILITY FOR ANY PARTICULAR
PURPOSE, OR ERROR FREE OPERATION (EVEN IF CREATED BY THE INTERNATIONAL SALE OF
GOODS CONVENTION, AND WHETHER OR NOT FIS KNOWS, HAS REASON TO KNOW, HAS BEEN
ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE), WHETHER ALLEGED TO
ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY COURSE OF
DEALING. IN ADDITION, FIS DISCLAIMS ANY WARRANTY OR REPRESENTATION TO ANY PERSON
OTHER THAN CLIENT WITH RESPECT TO THE SERVICES, THIRD PARTY SERVICES, SOFTWARE,
DELIVERABLES, EQUIPMENT, AND MATERIALS PROVIDED UNDER THIS AGREEMENT.

 

12.   Audits.

 

12.1     Upon at least five (5) business days prior written notice, FIS, its
representatives and/or vendors may visit Client’s facilities, during normal
business hours, for the purpose of: (i) inspecting the location and use of
Software, Deliverables and any third party software; and (ii) auditing,
monitoring and ensuring compliance with the terms of the Agreement. In addition,
each party shall have the right, upon reasonable prior written notice (and no
more than once each year), to visit the other party’s facilities during normal
business hours for the purpose of determining the adequacy of procedures for
complying with its obligations relating to Confidential Information under the
Agreement.

 

12.2     Notice for any audit must specify the scope of the information sought
and the purpose of the audit. All audits must be reasonable in scope and
duration, and conducted at the expense of the auditing party. Client and its
representatives may be required to sign FIS’s nondisclosure and confidentiality
agreement in advance of performing any audit. FIS shall have the right to
receive and comment on any report prepared by or on behalf of Client prior to
that report being published or disseminated, which publication or dissemination
shall be done only pursuant to the confidentiality provisions of this Agreement.

 

12.3     In lieu of any audit relating to a Service, other than as provided in
Section 12.1 above, FIS shall make available to Client upon request a certified
copy of its most recent SAS-70, SSAE 16, AUP, Security, Disaster Recovery, PCI,
GLBA, NACHA, PIN, TG3 or similar report regarding the Service. The provision of
such report(s) shall satisfy all of FIS’s audit obligations to Client with
respect to the corresponding Service.

 

12.4     FIS shall permit governmental agencies that regulate Client in
connection with a Service performed by FIS to examine FIS’s books and records to
the same extent as if that Service was being performed by Client on its own
premises, subject to FIS’s confidentiality and security policies and procedures.

 

13.   Use of Names and Trademarks. FIS may use Client’s name and logo: (i) in a
general listing of users of its products and services; and (ii) as reasonably
necessary to perform any Services. Other than the foregoing: (a) neither party
shall use the other party’s logos, trademarks or stock exchange ticker symbol
unless pre-approved in writing; and (b) the parties shall consult with each
other in preparing any press release or other similar communication that
mentions or implies a relationship between them.

 

14.   Relationship. FIS is an independent contractor. Neither FIS nor any of its
representatives are an employee, partner or joint venturer of Client. FIS has
the sole obligation to supervise, manage and direct the performance of its
obligations under the Agreement. FIS reserves the right to determine who will be
assigned to perform its obligations, and to make replacements or reassignments
as it deems appropriate. Each party shall be solely responsible for payment of
compensation to its respective personnel, and assumes full responsibility for
payment of all federal, state, local and foreign taxes or contributions imposed
or required under unemployment insurance, social security and income tax laws
with respect to such personnel. Except as expressly stated in the Agreement,
neither party shall be an agent of the other,

 

7

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

nor have any authority to represent the other in any matter. To the extent that
FIS engages a subcontractor, FIS shall remain solely responsible for the
performance of the subcontracted work. Client shall have no recourse, and shall
assert no claim, against any subcontractor of FIS.

 

15.   Insurance. FIS shall maintain the following minimum insurance coverage and
limits: (i) statutory workers’ compensation in accordance with all Federal,
state, and local requirements; (ii) employer’s liability insurance with limits
of coverage of $1,000,000 (a) per accident, bodily injury (including death) by
accident, (b) per bodily injury (including death) by disease, and (c) per
employee for bodily injury (including death) by disease as required by the state
in which the Services are performed; (iii) commercial general liability with an
aggregate of $2,000,000, and $1,000,000 per occurrence for bodily injury,
property damage and personal injury; (iv) automobile liability insurance,
including FIS-owned, leased, and non-owned vehicles with a single limit of
$1,000,000; (v) property insurance, covering the hardware and other equipment
used by FIS to provide the Services; (vi) professional and technology errors and
omissions, including network security and privacy liability coverage, with
limits of $5,000,000 per claim; (vii) umbrella (excess) liability insurance for
the above-referenced commercial general liability and employer’s liability
coverage in the amount of $5,000,000 per occurrence; and (viii) crime insurance,
with coverage extended to include property of Client in the care, custody, or
control of FIS, or for which FIS is legally liable, with limits of $5,000,000
per claim.

 

16.   Termination and Additional Remedies.

 

16.1     Termination. In addition to any other remedies, either party may
terminate the Agreement or an Addendum on thirty (30) days advance written
notice if the other party: (i) fails to cure a material breach within thirty
(30) days of receiving written notice to do so; (ii) is the subject of a
dissolution, reorganization, insolvency or bankruptcy action that is not
dismissed within forty-five (45) days of being filed; (iii) suffers the
appointment of a receiver, conservator or trustee; (iv) commits any act related
to the Service with the intent to defraud the other party; or (v) discontinues
performance under the Agreement because of a binding order of a court or
regulatory body. Either party may also terminate a Service or Software on thirty
(30) days advance written notice if the other party fails to cure a material
breach related to such Service or Software within thirty (30) days of receiving
written notice to do so. If a breach cannot reasonably be cured within thirty
(30) days, the non-breaching party may not terminate the Service or Software so
long as the breaching party promptly commences work and completes correction
within ninety (90) days of receiving written notice of the breach.
Notwithstanding the foregoing, FIS may terminate the Agreement or an Addendum if
Client (a) fails to maintain required balances in the Settlement Account
associated with a Service, and fails to remedy that deficiency within
forty-eight (48) hours of FIS requesting it to do so, (b) fails to cure any
material violation of applicable Law within thirty (30) days of FIS requesting
it to do so, or (c) sells, transfers or assigns all or substantially all of its
Service-related accounts to a third party that does not agree in writing with
FIS to be bound by the terms of the Agreement.

 

16.2     In addition to the termination rights set forth above, FIS may
terminate a Service, in whole or in part, without penalty, if FIS’s agreement to
use any third-party software or service upon which the Service relies expires or
is terminated; provided, however, that prior to any such termination, FIS shall
use commercially reasonable efforts to either (i) extend the applicable
expiration or termination date so that its provision of the Service hereunder is
not interrupted; (ii) procure a third-party software or service similar to the
expired or terminated software or service in order to continue to deliver the
Service without interruption and without reduction in quality or increase in
cost to Client; or (iii) develop another workaround that allows Client to
continue to receive the Service without interruption and without reduction in
quality or increase in cost.

 

16.3     Liquidated Damages. If a Service is terminated by FIS prior to the end
of its term pursuant to the terms of Section 16.1 above or as otherwise
specifically provided in an Addendum, or if Client terminates a Service prior to
the end of its term except as otherwise permitted hereunder, then Client shall
pay FIS, in addition to any other amounts owed, liquidated damages equal to:
(i) the greater of (a) ** (**%) of the average monthly fees incurred for each
such Service during the preceding six (6) months (or, during such shorter period
if the Service has been in production for less than six (6) months), (b) any
minimum fees due for each such Service, or (c) the estimated monthly charge for
the Service (as set forth in the applicable pricing attachment), in each case
multiplied by the number of months remaining in the then current period
applicable to the Service; (ii) any out of pocket expenses directly incurred by
FIS as a consequence of the termination; (iii) any credits or incentives given
to Client by FIS on or before the Commencement Date of a Service; plus (iv) any
unpaid one-time fees relating to each terminated Service. Client shall not be
entitled to a refund of any pre-paid amounts. If termination of the obligation
to provide such Service occurs prior to the Commencement Date of any such
Services, then the amount due under subsection (i) above will be calculated
using the minimum monthly amount due for each such Service, if any, or the
estimated monthly charge (as set forth in the pricing attachment).

 

16.4     Due to the likelihood of irreparable injury, each party shall be
entitled to seek an injunction against the other for any breach of
confidentiality, indemnification and intellectual property obligations.

 

8

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

17.   Export Restrictions and Unlawful Activity.

 

17.1     FIS’s Confidential Information is subject to export controls under
applicable federal and state laws, rules and regulations. Accordingly, Client
shall: (i) remain in compliance with all requirements associated with such laws;
(ii) cooperate fully with any audit related to such laws; and (iii) not utilize
FIS’s Confidential Information in any country that is embargoed by the U.S.
government. Client shall be solely responsible for the importation of FIS’s
Confidential Information, including obtaining any approval or permit necessary
for importation or use.

 

17.2     Neither Client nor any of its directors, officers, agents, employees or
other persons associated with or acting on its behalf: (i) have received or will
receive any unlawful contribution, gift, entertainment or other payment from
FIS; (ii) is a governmental entity; or (iii) is in violation of, or will violate
any applicable anti-corruption or anti-bribery laws, rules or regulations. FIS
shall have an irrevocable right to immediately terminate the Agreement or any
other relationship with Client if this subsection is breached.

 

18.   Miscellaneous.

 

18.1     Client shall not assign, subrogate or transfer any interest, obligation
or right arising out of the Agreement without prior written consent from FIS,
which shall not be unreasonably withheld. Any dissolution, consolidation,
merger, transfer or reorganization of a majority of the assets or stock of
Client shall constitute an attempted assignment and shall be void from its
inception. Subject to the foregoing, the terms of the Agreement shall be binding
upon and inure to the benefit of permitted successors and assigns.

 

18.2     The Agreement shall be governed by the laws of the state of Florida,
without regard to internal principles relating to conflict of laws. Any dispute,
difference, controversy or claim arising out of or relating to the Agreement
shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida in accordance with the Commercial Arbitration
Rules (including Procedures for Large, Complex Commercial Disputes) of the
American Arbitration Association. Judgment on any resulting award may be entered
into by any court having jurisdiction over the parties or their respective
property. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Agreement, and shall not have the
power to award damages other than those described in the Agreement. The
prevailing party in any dispute arising out of the Agreement shall be entitled
to, and the arbitrator shall have jurisdiction to award, the recovery of
reasonable attorneys’ fees, costs and expenses.

 

18.3     All notices given in connection with the Agreement must be in writing
and delivered via overnight delivery. Notices shall be delivered to the address
set forth in the Agreement. Notices to FIS shall include a copy (which shall not
constitute notice) to the General Counsel at the same address. Telephone
communications between FIS and Client and/or Customers may be monitored or
recorded without further notice in order to maintain service quality.

 

18.4     FIS shall not be liable for any loss, damage or failure due to causes
beyond its control, including strikes, riots, earthquakes, epidemics, terrorist
actions, wars, fires, floods, weather, power failure, telecommunications outage,
acts of God or other failures, interruptions or errors not directly caused by
FIS (“Force Majeure Event”).

 

18.5     Each party represents and warrants that it has full legal power and
authority to enter into and perform its obligations without any additional
consent or approval.

 

18.6     The Agreement (including these General Terms, all Addenda, and the
pricing attachments) together with any attachments thereto, constitute the
entire agreement and understanding of the parties with respect to its subject
matter. All prior agreements, understandings and representations regarding the
same or similar services are superseded in their entirety. In the event of a
conflict, ambiguity or contradiction in documents, the documents will take
precedence over each other in accordance with the following ranking: (i) SOWs;
(ii) exhibits and attachments; (iii) Addenda; (iv) Specifications; and (v) these
General Terms. The Agreement may only be modified by a written document signed
by both parties. The parties do not intend, nor shall there be, any third party
beneficiary rights.

 

18.7     No waiver of any provisions of the Agreement and no consent to any
default under the Agreement shall be effective unless in writing and signed by
the party against whom such waiver or consent is claimed. No course of dealing
or failure to strictly enforce any provision of the Agreement shall be construed
as a waiver of such provision for any party’s rights. Waiver by a party of any
default by the other party shall not be deemed a waiver of any other default.

 

18.8     If any provision(s) of this Agreement, including any Addenda,
attachments and exhibits hereto, is determined to be invalid, illegal, void, or
unenforceable by reason of any law, rule or regulation, administrative order,
judicial decision, or public policy, such provision(s) shall not affect any
other provision of the Agreement, and the Agreement shall be interpreted and
construed as if the invalid, illegal, void, or unenforceable provision had not
been included to the extent necessary to bring the Agreement within the
requirements of such law, rule or regulation, administrative order, judicial
decision, or public policy. In addition, in such event, the parties agree to
negotiate in good faith to modify the Agreement

 

9

--------------------------------------------------------------------------------


 

[**CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934. SPECIFIC TERMS HAVE BEEN REDACTED AND ARE MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.**]

 

to carry out the parties’ original intent as closely as possible and to the
extent lawful. This Agreement shall not be construed more strongly against
either party, regardless of who is more responsible for its preparation. The
headings that appear in these General Terms are inserted for convenience only
and do not limit or extend its scope.

 

18.9     Termination of the Agreement, an Addendum, a Service or Software shall
not impact any right or obligation arising prior to termination, and in any
event, Sections 9, 10, 11.1, 11.2, and 18.2 of these General Terms shall survive
termination of the Agreement.

 

10

--------------------------------------------------------------------------------
